DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 12/01/2020 has been considered and entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Cl aim 1, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0293999), in view of Brown (WO 2014/189700) and further in view of Radermacher (WO2011/055284).
Regarding claim 1, Chung et al disclose a luminaire (lighting fixture; see Title; Fig 1) comprising, a housing (11) with a reflector (20; paragraph 26) to be mounted in a ceiling (paragraph 52), the housing supporting connector (lamp holder 51,52; Fig 4); a rail supported by the housing, the rail including a first side facing the reflector and a second side opposite the first side, the rail including a first end and a second end, the rail including a second connector on the first end that is configured to mate with the first connector (a first rail mounted approximate a left side of the rectangular portion and a second rail mounted approximate a right side of the rectangular portion, wherein various electrical components are installed within or connected to the housing; see paragraph 30) and a diffuser (700) aligned 
But Chung et al. fails to disclose a light board mounted on the first side of the rail, the light board supporting a plurality of light emitting diodes (LEDs), wherein the LEDs are thermally coupled to the rail and configured to emit light into the reflector and a sensor board mounted on the second side of the rail, the sensor board configured to provide feedback to the luminaire based on conditions adjacent the luminaire.
However, in the same field of Light fixture for fitting in ceiling. Brown discloses a light board mounted on the side of the rail light board supporting a plurality of LEDs (paragraph 34) LEDs are thermally coupled to the rail (frame) and a sensor board mounted on the second side of the rail, the sensor board configured to provide feedback to the luminaire based on conditions adjacent the luminaire (one or more sensors coupled to the processor and configured to detect one or more events or environmental characteristics; see claim 49).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to replace fluorescent light source, by the LED board as taught by Brown, in the device of Chung et al. so as to have low cost high power luminaire.
Further, the combined structure of Chung et al. and Brown fails to disclose that the luminaire is configured to operate via power received from an Ethernet cable providing power over Ethernet (PoE).
However, in the same field of lighting, Radermacher teaches a lighting device which is powered vial Power over Ethernet so as to limit installation effort and cost (see Abstract).

	Regarding claims 10-11, Brown discloses LEDs with different color temperatures, where luminaire provide different lighting by varying the mix and illumination level of LEDs of different color (paragraph 19). The same reason for combining art as in claim 1 applies.
Regarding claim 12, Chung et al. disclose that the diffuser (700) is releasably attached to the rail (Fig 3).
Regarding claim 13, Brown discloses a controller (dimming circuit) configured to control illumination of the plurality of LEDs (see claim 48). The same reason for combining art as in claim 1 applies.
Regarding claim 14, Brown discloses that the controller is configured to control the LEDs based on signal received from the sensor board (see claim 48). The same reason for combining art as in claim 1 applies.
Regarding claim 15, Brown discloses that the LEDs indicate at least one of pathway, an emergency situation, a diagnostic and an occupancy (see Claims 49-50). The same reason for combining art as in claim 1 applies.
Regarding claim 16, Brown discloses that the controller is configured to convert a higher level protocol to a lower level protocol (one or more sensors coupled to the processor and configured to detect one or more events or environmental characteristics, wherein the processor is configured to control the operation of the LEDs responsive to one or more events or environmental characteristics detected by the one or more sensors using 
Allowable Subject Matter
Claims 18-29 are allowed over the prior art of record.
Reasons for allowance have been provided in previous office action.
			    Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karabi Guharay/
Primary Examiner, Art Unit 2875